Citation Nr: 9906204	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-34 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran's Section 306 pension was properly 
terminated effective January 1, 1995, due to excessive 
income. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from February 1943 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) which terminated the 
veteran's entitlement to Section 306 pension benefits, 
effective January 1, 1995.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  In 1994, the veteran's countable annual income included 
at least $6,428.88, from Social Security Administration (SSA) 
benefits, ($595.60 monthly, $7,143.12, yearly, minus 
10 percent), and $899.72, from distributions from his 
Individual Retirement Account (IRA)($999.69 minus 
10 percent).  After deduction of a spousal income exclusion 
of $2,764, the veteran's wife received countable retirement 
income in excess of $17,000, consisting of $13,680 in IRA 
distributions ($15,200 minus 10 percent), and at least 
$6,760.80, in SSA benefits ($626 monthly, $7,512 yearly, 
minus 10 percent).  The veteran reported no unreimbursed 
medical expenses. 


CONCLUSION OF LAW

The countable annual income of the veteran in 1994 was 
excessive for the continued receipt of Section 306 pension 
benefits; therefore, his award was properly terminated, 
effective January 1, 1995. 38 U.S.C.A. §§ 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.26, 3.252, 3.260, 3.261, 3.262, 3.660, 
3.960 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran had been in receipt of non 
service-connected pension effective since September 1957.  He 
elected to receive Section 306 pension effective January 1, 
1965.  

Under the applicable regulations, Section 306 pension shall 
be terminated for any one of specified reasons including 
where a Section 306 pensioner's countable annual income, 
determined under §§ 3.250 to 3.270, exceeds the applicable 
amount stated in § 3.26(a). 38 C.F.R. § 3.960.  The annual 
income limitations for Section 306 pension shall be the 
amounts specified in Section 306(a)(2)(A) of Public Law 95- 
588 as increased from time to time under Section 306(a)(3) of 
Public Law 95-588.  The annual income limit for a veteran 
with dependents was $11,956, effective December 1, 1993, and 
$12,291, effective December 1, 1994. 38 C.F.R. § 3.26.

In determining annual income, the basic rule is that payments 
of any kind or from any source will be counted as income 
unless specifically excluded.  Income will be counted for the 
calendar year in which it is received and total income for 
the full calendar year will be considered except as provided 
in § 3.260. 38 C.F.R. § 3.252. Income of the  spouse will be 
determined under the rules applicable to income of the 
claimant.  Where a veteran is living with a spouse, there 
shall be included as income of the veteran all income of the 
spouse in excess of whichever is the greater, the amount of 
the spousal income exclusion specified in Section 
306(a)(2)(B) of Public Law 95-588 as increased from time to 
time ($2,836 effective December 1, 1993, and $2,916 effective 
December 1, 1994) or the total earned income of the spouse 
which is reasonably available to or for the veteran, unless 
hardship to the veteran would result. 38 C.F.R. § 3.262(b).  
Social Security old age and disability benefits and 
retirement payments received by a veteran or his spouse will 
be countable as income except that 10 percent will be 
excluded. 38 C.F.R. § 3.262 (e)(f).  In determining countable 
annual income, there will be excluded from the amount of a 
veteran's annual income any unreimbursed amounts which have 
been paid within the calendar year for unusual medical 
expenses.  Unreimbursed expenditures which exceed 5 percent 
of the claimant's reported annual income will be considered 
unusual. 38 C.F.R. § 3.262(1).

Where discontinuance of a running award of Section 306 
pension is required because of an increase in income which 
could not reasonably have been anticipated based on the 
amount actually received from that source the year before, 
the discontinuance shall be made effective the end of the 
year in which the increase occurred. 38 C.F.R. § 3.660(a)(2).

Veterans who are in receipt of pension are required to submit 
an annual Eligibility Verification Report (EVR) to VA.  The 
evidence in this case shows the veteran's EVR was received in 
December 1993 reflecting the following income: $595.60 in 
monthly benefits from the Social Security Administration 
(SSA) for the veteran, and $626.00 in monthly SSA benefits 
for the veteran's spouse.  Although the veteran reported 
interest income of $37.50 each for himself and his spouse, he 
indicated no net worth to include no savings, or property, 
and no Individual Retirement Account (IRA).  By letter dated 
in January 1994 the RO advised the veteran that based upon 
his EVR and VA's determination that his countable income was 
$10,696, pensions benefits would be continued at the monthly 
rate of $113.  At that time the veteran was also provided 
with notice of his obligation to report all income from all 
sources to VA, and to promptly report any changes in income.  

Of record are forms 1099-R, from the Internal Revenue Service 
(IRS), which indicated that in 1994 the veteran received a 
distribution from his IRA in the amount of $999.69, and the 
veteran's spouse received a distribution of $15,200.00 from 
her IRA in the same year.  

By letter of January 1997 the RO advised the veteran that 
based upon the apparent change in his income as reflected in 
the statement of income for 1994, and as verified by the 
veteran and his spouse, VA proposed to terminate the 
veteran's pension benefits effective January 1, 1995.  The 
veteran was advised of his right to submit evidence or 
argument in opposition to the termination.  In April 1997 VA 
effected the proposed termination of benefits, and the 
veteran was advised of a resulting overpayment in May 1997.  



The veteran and his spouse do not contest receipt of IRA 
distributions in the stated amounts during 1994, but argue 
that the monies received did not represent yearly income, but 
rather were one time withdrawals which they combined to 
purchase an automobile.  However, according to the governing 
regulations retirement income, is countable income for 
pension purposes, with 10 percent of the total amount 
excluded.  The General Counsel of VA has issued a precedent 
opinion which is binding on the Board holding that 
distributions from individual retirement accounts are fully 
countable as income for purposes of pension except that ten 
percent of such distributions may be excluded from income for 
purposes of benefits under the section 306 pension program. 
VAOPGCPREC 1-97 (January 8, 1997).  

The record in this case shows that during 1994 the veteran's 
spouse received $15,200 in IRA distributions and at least 
$7,512 in SSA benefits.  After deduction of 10 percent, the 
retirement income received by the veteran's spouse during 
1994, reflecting both SSA and IRA distributions, equals 
$20,440.80.  When a spousal income exclusion of $2,764, is 
factored into the calculation, the countable income received 
by the veteran's spouse still exceeds $17,000.   This is 
before consideration of the veteran's own countable income 
consisting of SSA benefits of $6,428.88 ($7,143.12, minus 
10 percent), and $899.72, in IRA distributions ($999.69 minus 
10 percent).  No unreimbursed medical expenses were reported.  

In view of the foregoing, the Board finds that the veteran's 
countable income for 1994 clearly exceeded the applicable 
limit of $12,291.  Accordingly, his Section 306 pension 
benefits were properly terminated at the end of 1994, the end 
of the calendar year in which the income was received, 
pursuant to 38 C.F.R. § 3.660(a)(2).  The Board has 
considered the requirement of 38 U.S.C.A. § 5107(b) to 
resolve any reasonable doubt in the veteran's favor.  
Inasmuch as the evidence in this case is not in equipoise, 
the benefit of the doubt rule is not for application. 



ORDER

The termination of the veteran's receipt of Section 306 
pension effective January 1, 1995, by reason of excessive 
income was proper, and the appeal is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



- 6 -


